Citation Nr: 1607851	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  10-22 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected varicose veins of the right lower extremity.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to April 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, as well as a July 2015 Decision Review Officer rating decision.

The Veteran testified at a December 2010 VA Central Office (VACO) hearing in Washington, D.C. before a Veterans Law Judge who has since retired from the Board.  A transcript of that proceeding is of record and has been associated with the claims file.  The Veteran was offered the opportunity for another Board hearing, but she declined in a January 2016 statement. 

This matter was last before the Board in July 2011, at which time the Veteran's claims seeking increased ratings for her service-connected varicose veins and chronic low back disabilities were denied and her TDIU claim was remanded for additional development.  For the reasons discussed below, another remand is required.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that she is entitled to a TDIU due to her service-connected varicose vein and chronic low back conditions.  The Veteran does not meet the schedular criteria for TDIU consideration under 38 C.F.R. § 4.16(a).  She has been in receipt of a combined 20 percent disability rating from December 30, 2002 to December 13, 2011, and a combined 30 percent disability rating since December 14, 2011.  

Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  

The record includes evidence suggesting that the Veteran's service-connected chronic low back condition prevents her from securing or following substantially gainful employment.  In a November 2011 VA examination, the examiner stated that the condition was likely to be permanently disabling.  The examination report noted that standing, walking, sitting and physical activity has been decreased as a result of the Veteran's chronic condition.  The examiner noted the Veteran's employment has been primarily in the clerical occupation, and these activities were required for her job.  

As the record does not show that the Veteran's claim was ever submitted to the VA's Director of Compensation Service for extraschedular consideration, remand is warranted.

In a July 2015 rating decision, the Veteran was granted a 10 percent rating for her service-connected varicose veins of the right lower extremity.  In August 2015, the Veteran filed a Notice of Disagreement maintaining that she disagreed with the decision made based on her July 2013 VA examination for her varicose veins.  A Statement of the Case must be sent to the Veteran on this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim of entitlement to TDIU to the Compensation Service Director for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).

2.  Issue a Statement of the Case for the issue of an increased rating for service-connected varicose veins of the right lower extremity.  Only if the Veteran perfects an appeal should the claim be certified to the Board.

3.  Then re-adjudicate the Veteran's TDIU claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and her representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

